  8:20-cr-00027-RGK-CRZ Doc # 41 Filed: 11/10/20 Page 1 of 1 - Page ID # 130




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              8:20CR27

       vs.
                                                             ORDER
MARCUS NAVEJAR,

                   Defendant.


      Because defense counsel is recoverying from surgery,

      IT IS ORDERED that sentencing of this matter is continued until further of
the court. Prosecution and defense schedule shall call Kris Leininger, 402-437-1640
next week to reschedule the sentencing. The Clerk shall notify the USMS.

      Dated this 10th day of November, 2020.

                                            BY THE COURT:




                                            Richard G. Kopf
                                            Senior United States District Judge
